Citation Nr: 1225565	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-40 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder (herein "an acquired psychiatric disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

On the Veteran's VA Form 9, dated October 2009, the Veteran requested an opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.  In July 2010, the Veteran withdrew this request.  The Board therefore finds that the Veteran has withdrawn his request for a hearing before the Board.  38 C.F.R. § 20.704 (2011). 

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  A review of the claims file indicates that the Veteran carries a diagnosis of PTSD and major depressive disorder.  Thus, to ensure that the full scope of the psychiatric claim is considered, the Board has recharacterized the reopened claim as service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  The Veteran is not prejudiced by this recharacterization, as it ensures that any mental disorder reasonably encompassed by his original claims will be considered.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed December 2004 rating decision, the RO denied the Veteran's claim for service connection for PTSD based on the finding that the evidence did not show a confirmed diagnosis of PTSD.  

2.  Evidence received since the rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's service connection claim for PTSD, such deficiencies are moot as the Board is reopening and remanding the claim herein.  Further discussion of VA's duties to notify and assist will be included in a later decision should the claim be denied on the merits following remand.

II.  Analysis

This appeal arises from the RO's September 2008 rating decision that denied reopening the claim of entitlement to service connection for PTSD on the basis that new and material evidence had been submitted, but denied the claim on the merits.  A subsequent decision dated in May 2009 reopened the matter but continued to deny the claim on its merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The underlying claim, service connection, may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the laws and regulations outlined above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010).  

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, as delineated in the above service connection elements.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

At the time of the RO's December 2004 rating decision, the Veteran did not have a diagnosis of PTSD (conforming to the DSM-IV or otherwise), which was the basis of the RO's denial.  The Veteran did not appeal the adverse December 2004 decision, nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242   (2010). Thus, the decision to deny service connection for PTSD became final one year later.

The Veteran filed a petition to reopen the claim for service connection for PTSD in March 2008.  In support thereof, he submitted VA and private treatment notes showing a diagnosis of PTSD.  He has also submitted statements describing in-service stressors he believes triggered his PTSD, an article linking PTSD and heart disease (for which the Veteran is service connected), along with supporting statements from his wife and daughter.

Without addressing the other evidence submitted by the Veteran, the Board finds that the treatment notes reflecting a diagnosis of PTSD are new and material, such that the claim must be reopened.  The treatment notes are new in that they were not previously of record and are not redundant of evidence previously of record.  They are also material because they relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the claim for entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for PTSD has been received, to this extent, the appeal is granted.




REMAND

I. Stressor Development

Notwithstanding the revised criteria for establishing service connection for PTSD, the Board observes that the denial of service connection for PTSD because of an unconfirmed stressor is improper unless the Veteran has failed to provide the basic information required to conduct research, or the U.S. Army Joint Service Records Research Center (JSRRC), National Archives and Records Administration (NARA), or the Marine Corps, as appropriate, has confirmed that the stressor cannot be verified.  See VA Adjudication Procedure Manual M21-1MR, part IV.ii.D.15.l (Sept. 5, 2008).  In this regard, the claimant must provide, at a minimum, a stressor that can be documented, the location of where the incident occurred, the approximate date within 2 months, and the unit of assignment. M21-1MR, Part IV.ii.1.D.14.d. 

Service personnel records revealed that the Veteran's military occupational specialty (MOS) was Loader.  He was stationed with Co B, 1st Bn, 69th Armor through his service in Vietnam, which was from January 1966 to January 1967.  He reports his unit was in multiple firefights during this period, and that there were two large scale fights (between June and July 1966 and October and November 1966) that resulted in multiple casualties.  He recalled they his unit acted in support of the 9th RoK Division.  General reference was made to small and medium weapons attacks.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court held that a veteran need not corroborate his actual physical proximity to (or firsthand experience with) and personal participation in rocket attacks while stationed in Vietnam.  See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of every detail [of a claimed stressor] including the appellant's personal participation" is not required; rather an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure).  In Pentecost, the veteran submitted unit records placing his unit at the site of the rocket attacks, while in, Suozzi, the veteran submitted radio logs of transcripts describing the stressful events involving his unit. 

Based on the foregoing, the Board finds that the Veteran has supplied enough information, including specific date ranges, unit of assignment, and geographic location in relation to many of his claimed in-service stressful events that would necessitate an attempt to verify some of the reported in-service stressors. 

II.  VA Examination

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  While VA treatment notes and private medical records report a diagnosis of PTSD for the Veteran, none of the Veteran's treating providers have specified that his psychiatric symptoms comport with the DSM-IV criteria for a diagnosis PTSD.  Further, to the extent that the diagnosis of PTSD is attributed to the Veteran's general fear of hostile military or terrorist activity, the Board is mindful that such a finding must be made on VA or a VA-contracted examination by a psychologist or psychiatrist.  Thus, although the Veteran has been diagnosed with PTSD, there is insufficient evidence to determine whether his PTSD meets the DSM-IV criteria.  The Board finds that an examination addressing this question is required on remand.

In addition to needing a VA examination to determine whether the Veteran meets the DSM-IV criteria for PTSD, the Board notes that no VA examiner has yet rendered an opinion regarding the etiology of the Veteran's mental health problems in general.  Thus, in view of the Veteran's assertions and clinical history of treatment for psychiatric complaints, the Board finds that a VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  That new VA examination and opinion should expressly address the medical records, showing treatment for PTSD and major depressive disorder, and related mental health problems, and the statements of the Veteran regarding his current symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

III.  VA Treatment Records

The claims file reflects that the Veteran has received psychiatric treatment through the Central Arkansas Veterans Healthcare System.  The claims file only includes treatment records from this facility dated up to July 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, any outstanding VA records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records related to the claimed acquired psychiatric disorder from the Central Arkansas Veterans Healthcare System, or any other identified VA facility, since July 2008.  Any negative responses should be noted in the file.

2.  The AMC should undertake development regarding the claimed in-service stressors. The AMC must first thoroughly review the claims file and prepare a summary of the claimed stressors identified by the Veteran. Thereafter, this REMAND, copies of the Veteran's DD Form 214, service personnel records, the compiled stressor summary, and any stressor statement submitted by the Veteran, should be sent by the AMC to the U.S. Army and Joint Services Records Research Center (JSRRC).  JSRRC should be requested to make an attempt to verify events related to the Veteran's claimed stressors, to include his recollection of his unit (Co B, 1st Bn, 69th Armor) being involved in at least two firefights.  If unable to provide such information, they should be asked to identify the agency or department that may provide such information and follow-up inquiries should be conducted accordingly. 

If any source requires a specific time period in order to search unit records, the AMC should designate the two month time period from June to July 1966 and October to November 1966.  Once received, any documents must be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folder. 

3.  After any outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed events discussed below.

The examiner should determine whether any symptom claimed by the Veteran is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressors.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


